DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.
Claims 5-12 have been withdrawn.
Claims 1-4 are currently under examination.


35 USC § 112  paragraph rejections withdrawn 
The rejections of claims 1-4 for failing to comply with the written description requirement are withdrawn in view of Applicant’s amendments to claim 1.


35 USC § 103(a) rejections withdrawn 
The rejections of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Bardroff et al (US 2014/0112915, published 24 April 2014) in view of Harding et al (US 2014/0377253, published 25 December 2014) are withdrawn in view of Applicant’s amendments to claim 1.

Double Patenting rejections withdrawn
The rejections of claims 1-4 on the ground of nonstatutory double patenting are withdrawn in view of Applicant’s amendments to claim 1.







NEW REJECTIONS: Based on the Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bardroff et al (US 2014/0112915, published 24 April 2014, cited previously) in view of Harding et al (US 2014/0377253, published 25 December 2014, cited previously) and further in view of Loew et al (US 2019/0218311, published 18 July 2019, effective filing date 21 March 2017).
Bardroff teaches a bispecific antibody that binds IL-18 and IL-6 that has a 
an immunoglobulin VH1 domain comprises CDR1, CDR2 and CDR3, said CDR1 having
the amino acid sequence SEQ ID NO:76, said CDR2 having the amino acid sequence SEQ ID NO:77, and said CDR3 having the amino acid sequence SEQ ID NO:78; and
the first immunoglobulin VL1 domain comprising CDR1, CDR2 and CDR3, said CDR1 having the amino acid sequence SEQ ID NO:92, said CDR2 having the amino acid sequence SEQ ID NO:93, and said CDR3 having the amino acid sequence SEQ ID NO:94 (see sequence comparison below; paragraphs 378-383).

Harding teaches bispecific anti-IL-6 antibodies comprising the listed CDRs (paragraph 82) see sequence listing below. 
	One of ordinary skill in the art would have been motivated to apply Hardin’s anti-IL-6 antibodies with the listed CDRs to Bardroff’s bispecific antibody that binds IL-18 and IL-6 that comprises the listed CDRs because both Hardin and Bardoff disclose that their antibodies may be combined with other antibodies to make bispecific antibodies. Furthermore, Bardoff disclose that their anti-IL-18 antibodies may be fused with an anti-IL-6 antibody to make an anti-IL-18, anti-IL-6 bispecific antibody. It would be prima facie obvious to substitute Hardin’s anti-IL-6 antibody with the listed CDRs for Bardoff’s generic anti-IL-6 antibody in Bardoff’s bispecific antibody comprising IL-18 and IL-6 to make a bispecific antibody comprising a first immunoglobulin VH1 domain, a first immunoglobulin VL 1 domain, a second immunoglobulin VH2 domain and a second immunoglobulin VL2 domain, wherein the first immunoglobulin VH1 domain comprises CDR1, CDR2 and CDR3, said CDR1 having the amino acid sequence SEQ ID NO:76, said CDR2 having the amino acid sequence SEQ ID NO:77, and said CDR3 having the amino acid sequence SEQ ID NO:78; and the first immunoglobulin VL 1 domain comprises CDR1, CDR2 and CDR3, said CDR1 having the amino acid sequence SEQ ID NO:92, said CDR2 having the amino acid sequence SEQ ID NO:93, and said CDR3 having the amino acid sequence SEQ ID NO:94 and the second immunoglobulin VH2 domain comprises CDR1, CDR2 and CDR3, said CDR1 having the amino acid sequence SEQ ID NO:44, said CDR2 having the amino acid sequence SEQ ID NO:45, and said CDR3 having the amino acid sequence SEQ ID NO:46; and the second immunoglobulin VL2 domain comprises CDR1, CDR2 and CDR3, said CDR1 having the 
	Neither Bardoff nor Harding disclose a first immunoglobulin heavy chain comprising a first immunoglobulin VH1 domain and a heterodimerization modification which comprises a knob or hole structure, a first immunoglobulin VL1 domain, a second immunoglobulin heavy chain comprising a second immunoglobulin VH2 domain and a hetero-dimerization modification which comprises a knob or hole structure that is complementary to the heterodimerization modification of the first heavy chain and a second immunoglobulin VL2 domain, wherein the first variable light chain is of kappa type and the second variable light chain is of lambda type.
Loew disclose manufacturing and purifying bispecific antibodies comprising VH domains comprising knob-in-hole heterodimerization modifications and having distinct kappa and lambda light chains which pair with a specific heavy chain (paragraph 4-12, 142, 178-180, 186, 187, 205-210, 319, 328-329, 397-409; Figures 1, 5). Loew further disclose that their method produces correctly paired kappa/lambda multispecific, e.g., bispecific antibody molecules in a high yield, e.g., at least 75%, 80, 90, 95, 98, 99 99.5 or 99.9% (paragraph 180).
	One of ordinary skill in the art would have been motivated to apply Loew’s teaching of bispecific antibodies comprising VH domains comprising knob-in-hole heterodimerization modifications and having distinct kappa and lambda light chains which pair with a specific heavy chain to Bardoff and Harding anti-IL-18, anti-IL-6 bispecific antibody because Loew disclose that their method produces high yields of bispecific, antibodies. It would have been prima facie obvious to combine Bardoff and Harding anti-IL-18, anti-IL-6 bispecific antibody with Loew’s teaching of bispecific antibodies comprising VH domains comprising knob-in-hole heterodimerization modifications and having distinct kappa and lambda light chains which pair with a specific heavy chain to have make a bispecific antibody comprising a first immunoglobulin VH1 domain, a first immunoglobulin VL 1 domain, a second immunoglobulin VH2 domain and a second immunoglobulin VL2 domain, wherein the first immunoglobulin VH1 domain comprises CDR1, CDR2 and CDR3, said CDR1 having the amino acid sequence SEQ ID NO:76, said CDR2 having the amino acid .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9376489 in view of Harding et al (US 2014/0377253, published 25 December 2014, cited previously) and further in view of Loew et al (US 2019/0218311, published 18 July 2019, effective filing date 21 March 2017, cited previously) because the claims of US 9,376,489 are drawn to bispecific antibodies that binds IL-18 comprising a heavy chain variable domain comprising SEQ ID NO: 14 and a light chain variable domain comprising SEQ ID NO: 16. Harding disclose bispecific anti-IL-6 antibodies comprising the listed CDRs (paragraph 82) see sequence listing below. Loew disclose manufacturing and purifying bispecific antibodies comprising VH domains comprising knob-in-hole heterodimerization modifications and having distinct kappa and lambda light chains which pair with a specific heavy chain (paragraph 4-12, 142, 178-180, 186, 187, 205-210, 319, 328-329, 397-409; Figures 1, 5)


US-14-017-561-14
; Sequence 14, Application US/14017561
; Publication No. US20140112915A1
; GENERAL INFORMATION
;  APPLICANT: BARDROFF, MICHAEL OTTO
;  APPLICANT:BRANNETTI, BARBARA
;  APPLICANT:CAMPBELL, EMMA MICHELLE
;  APPLICANT:DIEFENBACH-STREIBER, BEATE
;  APPLICANT:EBERTH, ADINA

;  APPLICANT:MARSHALL, SYLWIA
;  APPLICANT:RONDEAU, JEAN-MICHEL RENE
;  APPLICANT:SCHLAEPPI, JEAN-MARC ALFRED
;  APPLICANT:VAN HEEKE, GINO ANSELMUS
;  TITLE OF INVENTION: IL-18 BINDING MOLECULES
;  FILE REFERENCE: PAT055256-US-NP
;  CURRENT APPLICATION NUMBER: US/14/017,561
;  CURRENT FILING DATE: 2013-09-04
; SEQ ID NO 14
;  LENGTH: 119
US-14-017-561-14

  Query Match             85.6%;  Score 146.4;  DB 13;  Length 119;
  Best Local Similarity   41.0%;  
  Matches   32;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 SYAIS--------------NIIPMTGQTYYAQKFQG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 SYAISWVRQAPGQGLEWMGNIIPMTGQTYYAQKFQGRVTITADESTSTAYMELSSLRSED 90

Qy         23 --------AAYHPLVFDN 32
                      ||||||||||
Db         91 TAVYYCARAAYHPLVFDN 108


US-14-017-561-16
; Sequence 16, Application US/14017561
; Publication No. US20140112915A1
; GENERAL INFORMATION
;  APPLICANT: BARDROFF, MICHAEL OTTO
;  APPLICANT:BRANNETTI, BARBARA
;  APPLICANT:CAMPBELL, EMMA MICHELLE
;  APPLICANT:DIEFENBACH-STREIBER, BEATE
;  APPLICANT:EBERTH, ADINA
;  APPLICANT:KUNZ, CHRISTIAN CARSTEN SILVESTER
;  APPLICANT:MARSHALL, SYLWIA
;  APPLICANT:RONDEAU, JEAN-MICHEL RENE
;  APPLICANT:SCHLAEPPI, JEAN-MARC ALFRED
;  APPLICANT:VAN HEEKE, GINO ANSELMUS
;  TITLE OF INVENTION: IL-18 BINDING MOLECULES
;  FILE REFERENCE: PAT055256-US-NP
;  CURRENT APPLICATION NUMBER: US/14/017,561
;  CURRENT FILING DATE: 2013-09-04
; SEQ ID NO 16
;  LENGTH: 110
US-14-017-561-16

  Query Match             85.6%;  Score 147.3;  DB 13;  Length 110;
  Best Local Similarity   39.7%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 SGSSSNIGNHYVN---------------RNNHRPS------------------------- 20

Db         23 SGSSSNIGNHYVNWYQQLPGTAPKLLIYRNNHRPSGVPDRFSGSKSGTSASLAITGLQSE 82

Qy         21 -------QSWDYSGFSTV 31
                     |||||||||||
Db         83 DEADYYCQSWDYSGFSTV 100


US-14-214-146-18
; Sequence 18, Application US/14214146
; Publication No. US20140377253A1
; GENERAL INFORMATION
;  APPLICANT: HARDING, FIONA A.
;  APPLICANT:HINTON, PAUL R.
;  APPLICANT:XIONG, MENGLI
;  APPLICANT:RAZO, OLIVIA JENNIFER
;  APPLICANT:YE, SHIMING
;  TITLE OF INVENTION: FC VARIANTS
;  FILE REFERENCE: 381493-884US (125234)
;  CURRENT APPLICATION NUMBER: US/14/214,146
;  CURRENT FILING DATE: 2014-03-14
; SEQ ID NO 18
;  LENGTH: 115
US-14-214-146-18

  Query Match             86.2%;  Score 153.4;  DB 13;  Length 115;
  Best Local Similarity   40.3%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 VYGMN--------------IIWYDGDNQYYADSVKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 VYGMNWVRQAPGKGLEWVAIIWYDGDNQYYADSVKGRFTISRDNSKNTLYLQMNGLRAED 90

Qy         23 --------DLRTGPFDY 31
                      |||||||||
Db         91 TAVYYCARDLRTGPFDY 107


US-14-214-146-17
; Sequence 17, Application US/14214146
; Publication No. US20140377253A1
; GENERAL INFORMATION
;  APPLICANT: HARDING, FIONA A.
;  APPLICANT:HINTON, PAUL R.
;  APPLICANT:XIONG, MENGLI
;  APPLICANT:RAZO, OLIVIA JENNIFER
;  APPLICANT:YE, SHIMING
;  TITLE OF INVENTION: FC VARIANTS
;  FILE REFERENCE: 381493-884US (125234)
;  CURRENT APPLICATION NUMBER: US/14/214,146
;  CURRENT FILING DATE: 2014-03-14
; SEQ ID NO 17

US-14-214-146-17

  Query Match             81.4%;  Score 108.3;  DB 13;  Length 103;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQSIGSSLH---------------YASQSFS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSIGSSLHWYQQKPDQSPKLLIKYASQSFSGVPSRFSGSGSGTDFTLTINSLEAEDA 83

Qy         19 -----HQSSSLPFT 27
                   |||||||||
Db         84 AAYYCHQSSSLPFT 97



Summary
Claims 1-4 stand rejected 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642